Citation Nr: 0611286	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-37 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable rating for a laceration 
scar of the right palm.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to April 
2001.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  


FINDING OF FACT

The veteran's laceration scar of the right palm is manifested 
by mild neurological impairment, but is not productive of 
moderate functional impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for 
residuals of a laceration scar of the right palm have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 7805 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  

A rating decision of May 2002 granted service connection for 
residuals of the veteran's laceration scar of the right palm 
and assigned a noncompensable rating pursuant to diagnostic 
code (DC) 7805 for scars evaluated based on the limitation of 
function of the affected part.  The RO found the 
noncompensable rating was appropriate because there was no 
medical evidence of limited motion or tenderness of the 
veteran's right palm.  This evaluation was continued in 
November 2003.

The veteran essentially contends he is entitled to an initial 
compensable rating evaluation because the noncompensable 
rating currently assigned does not accurately reflect the 
severity of the disability or the pain associated therewith.  
He claims the scar causes him limited mobility in many tasks 
as he is right-hand dominant.  He also contends to have 
numbness and pain in the hand, a weakened grip, and 
irritation of the scar in certain weather conditions and when 
exposed to certain soaps.

Of potential applicability to the veteran's claim are DCs 
7803 and 7804.  A compensable rating of 10 percent is allowed 
under DC 7803 where a superficial scar is shown to be 
unstable.  A superficial scar is one not associated with 
underlying soft tissue damage and an unstable scar is one 
that frequently loses skin over the scar.  The Board finds 
the veteran's scar is superficial because A VA examination of 
May 2005 determined there is no soft tissue loss or damage.  
However, the examination also found that the scar is not 
unstable.  This evidence is against the veteran's claim. The 
remaining medical evidence associated with the file does not 
pertain to the requirements of DC 7803.  As such, the Board 
finds an initial compensable rating under DC 7803 is not 
warranted.  

A compensable rating of 10 percent is allowed under DC 7804 
where pain is shown on examination of the scar.  While the 
medical evidence contained in the file includes the veteran's 
subjective reports of pain, no objective findings of pain 
have been made.  For example, the May 2005 VA examination 
report characterizes as subjective the veteran's pain of 5 on 
a scale of 1 to 10 upon examination, his pain in the proximal 
area of the scar, and his pain upon the pressure of the right 
fifth finger on the palm when making a fist.  The remainder 
of the medical evidence contains similar reports of the 
veteran's pain in the execution of daily activities, but does 
not document pain upon examination of the scar itself.  
Further, a May 2002 VA examination found the veteran's scar 
to be non-tender. This evidence is against the veteran's 
claim and as such, the Board finds an initial compensable 
rating is not warranted under DC 7804.  

As for an evaluation under DC 7805, a compensable rating of 
10 percent is allowed under this section where a limitation 
of the function of the affected part is shown.  Diagnostic 
codes pertaining to limitation of motion of the fingers are 
not applicable since no limitation of motion of the veteran's 
fingers has been shown.  In this case, DC 8515, paralysis of 
the median nerve, and DC 8516, paralysis of the ulnar nerve, 
are potentially applicable as areas in which the veteran 
might demonstrate limitation of function.  Mild paralysis 
must be shown under either DC 8515 or 8516 to warrant the 10 
percent increase for the major or minor extremities.  

The Board finds a rating of 10 percent is warranted under DC 
8515.  The May 2005 VA examination report contains objective 
findings of slowness in the veteran's fingers during 
repetitive flexion, as well as symptoms of peripheral 
neuropathy.  VAMC treatment notes indicate a lag in flexion 
of the veteran's fifth digit of his right hand when compared 
to the left, marked by motor weakness.  The treatment notes 
also indicate decreased sensation in the back part of the 
veteran's right hand.  A VA examination of May 2002 found a 
diminished light touch sensation around the scar and 
decreased flexion of the veteran's right ring finger when 
meeting the median crease of the palm.  While this medical 
evidence also contains self-reported neurological damage, the 
objective findings are consistent with mild neurological 
impairment.  This evidence supports the veteran's claim and 
justifies an initial compensable rating of 10 percent.  A 
rating of 20 percent is not warranted because the veteran's 
grip strength does not indicate a moderate limitation of 
function.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Here, the Boards finds that the appropriate 
diagnostic codes have been applied.

In reaching these conclusions, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is 
essentially manifested by pain.  The Board observes that the 
veteran has appealed the initial evaluation assigned, and as 
such, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present. See Fenderson v. West, 12 
Vet. App. 119 (1999).  While the requirements of Fenderson 
have been considered, the evidence of record shows that the 
manifestations of the veteran's scar have been consistent 
during the appeal period.  The Board finds that a 10 percent 
disability rating under DC 7805 adequately compensates the 
veteran's functional loss, pain, and weakness resulting from 
his disability.  

Duty to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2001 and April 2005.  However, 
these notices do not provide any information concerning the 
effective date that could be assigned should an initial 
compensable rating be awarded.  Dingess v. Nicholson, No. 01-
1917 (U.S. Vet App. Mar 3, 2006).  As such, the RO will be 
responsible for addressing any notice defect with respect to 
the rating established by this decision and the effective 
date elements when it effectuates his award.  The veteran 
will then have any opportunity to express disagreement with 
the effective date should he desire to do so.

The RO provided assistance to the veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The veteran 
and his representative have been kept apprised of the RO's 
actions in this case by way of the Statement of the Case and 
the Supplemental Statement of the Case, and have been 
informed of the evidence considered, the pertinent laws and 
regulations, and the rationale for the decisions reached 
regarding the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his claim.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.


ORDER

An initial evaluation of 10 percent for a laceration scar of 
the right palm is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


